EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The replacement drawing sheet of February 6, 2019 is hereby APPROVED.

The drawings of February 6, 2019 as corrected by the drawing of the replacement drawing sheet of February 6, 2019 are hereby accepted as FORMAL.

The preliminary amendment of February 6, 2019 is acknowledged, and that amendment has been ENTERED.

Yamada et al (‘848), cited herewith, is of general interest as relating to the measurement of current speeds in the ocean.

Ishikawa et al (‘326), cited herewith, is of general interest as relating to a tsunami monitoring system using radar.

Anderson (‘168), cited herewith, is of general interest as relating oceanographic measurements using radar.

Marquet (‘852), cited herewith, is of general interest for measuring speeds and directions of winds at sea using radar.

Vincent (‘931), cited herewith, is of general interest for imaging fast-moving ocean surface waves.

D’Addio (‘547), cited herewith, is of general interest for compensating for range delay curvature.

Barrick et al (‘051), cited herewith, is of general interest for showing the use of radar to detect tsunamis.

Smith, Jr. (‘302), cited herewith, is of general interest for showing the use of radar to determine sea state.

Smith, Jr. (‘426), cited herewith, is of general interest for showing the use of radar to determine sea state.

Anderson (‘741), cited herewith, is of general interest for to measure sea surface roughness and winds using radar.

Schenkel (‘326), cited herewith, is of general interest for showing the correction of errors in radar used to monitor the sea.

Barrick et al (‘255), cited herewith, is of general interest for showing the use of radar to measure the velocity of sea currents.

Barrick et al (‘751), cited herewith, is of general interest for showing the use of radar to map oceanic surface conditions.

Barrick et al (‘276), cited herewith, is of general interest for showing radar ocean sensors.

Stockmann (‘218), cited herewith, is of general interest for the use of cells in making radar measurements of targets at sea.


Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as amended by the preliminary amendment is as follows:
“1. (Currently Amended) A radar apparatus comprising: processing circuitry configured to calculate a velocity of an observation target corresponding to each of a plurality of cells formed by dividing an observation area in a range direction and an azimuth direction, based on reception signals of electromagnetic waves radiated toward the observation area and reflected by the observation target in the observation area; perform correction to remove a periodic bias component from the calculated velocity of the observation target at each celldetermine a detection area at which there is a possibility that a detection target event occurs, based on one of relationships between a distance over the cells and a change in velocity of the observation target or between the distance over the cells, the change in velocity of the observation target, and a direction relation of velocity vectors of the observation target between the cells; select and smooth velocities of the observation target corresponding to cells included in the detection area among the corrected velocities of the observation targetestimate a velocity of the observation target at the detection area as a smoothed value; and detect an occurrence of the detection target event in the detection area, based on the estimated velocity of the observation target.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-5 depends ultimately from allowable, independent claim 1, each of dependent claims 2-5 is allowable for, at least, the reasons for which independent claim 1 is allowable.
It is noted that paragraph [0023] on pages 9-10 of the specification makes plain that the “processing circuit” or the “processing circuitry” (claim 1 at line 2) can be “dedicated hardware.”  In that claim 1 fails to mention that the configuring in view in the 
The text of independent claim 6 as amended by the preliminary amendment is as follows:
“6. (Currently Amended) A radar apparatus comprising: processing circuitry configured to calculate a velocity of a sea surface corresponding to each of a plurality of cells formed by dividing an observation area in a range direction and an azimuth direction, based on reception signals of electromagnetic waves radiated toward the observation area and reflected by the sea surface in the observation area; perform correction to remove a periodic bias component from the calculated velocity of the sea surface at each celletermine a detection area including cells belonging to a wavefront candidate of a tsunami assumed in the observation area, based on a distance between the wavefront candidate of the tsunami and each cell; smooth velocities of the sea surface corresponding to cells included in the detection area among the corrected velocities of the sea surfaceestimate a velocity of the sea surface in the detection area as a smoothed value; and  BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tanApplication No.: NEWDocket No.: 1163-1459PUS1 Page 7 of 10 etect an occurrence of the tsunami in the detection area, based on the estimated velocity of the sea surfac.”  (Bold added).

In that each of dependent claims 7-11 depends from allowable, independent claim 6, each of dependent claims 7-11 is allowable for, at least, the reasons for which independent claim 6 is allowable.
It is noted that paragraph [0023] on pages 9-10 of the specification makes plain that the “processing circuit” or the “processing circuitry” (claim 6 at line 2) can be “dedicated hardware.”  In that claim 6 fails to mention that the configuring in view in the claim is done by software, or by processor instructions, or by computer instructions, or by computer code, claim 6 is interpreted to mean that the “processing circuitry configured” is “dedicated hardware.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648